      Case 4:18-cv-03439 Document 49 Filed on 09/23/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                           UNITED STATES DISTRICT COURT                           September 23, 2020
                            SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

SYSCO CORPORATION,                             §
                                               §
        Plaintiff,                             §
VS.                                            §         CIVIL ACTION NO. 4:18-CV-03439
                                               §
FRANK SCHMIDT,                                 §
                                               §
        Defendant.                             §

                                            ORDER

       Before the Court are United States Magistrate Judge Frances H. Stacy’s Memorandum and

Recommendation filed on August 17, 2020 (Doc. #45) and Plaintiff’s Objections (Doc. #46). The

Magistrate Judge’s findings and conclusions are reviewed de novo. Fed. R. Civ. P. 72(b); 28

U.S.C. § 636(b)(1); United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989). Having

reviewed the parties’ arguments and applicable legal authority, the Court adopts the Memorandum

and Recommendation as this Court’s Order.

       It is so ORDERED.




September 23, 2020                  _____________________________________
                                      ____
                                        _______
                                             __________
                                             __        ____
                                                       __ _ _____________
Date                                       The Honorablee Alfred H. Bennett
                                           United States District Judge
